mr Edward Rawson as Attourny to mr John Knowles late of Bristoll Clerke plaint. agt Jsaac Hart Defendt in an action of the case for the sd Hart breach of a bond to the value of Seventy pounds for not paying the Summe of thirty Seven pounds in the Season thereof & delivering up to the sd mr Edward Rawson all his receipts as hee was bound to doe as by the sd bond amply doth & may appeare wth due damages according to Attachmt dat. July. 2d 1675. . . . The Jury . . . founde for the plaintife Seventy pounds mony the Forfiture of the bond & costs of Court. The Court chancered this bond to Fifteen pounds mony & costs of Court £1. 3. 6 & Order no Execucion issue out upon this judgement untill mr Rawson haue recorded the powers hee hath from mr Knowles to sell the Land granted to sd Hart.
mr Rawson produced a Letter of Attourny attested by the publique Notary to bee entred in the: 5th Booke of his Records page. 108. so by order of the Governor
Execution issued Decembr 19° 1677.